COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ACCREDITED SURETY AND                          §               No. 08-21-00039-CV
  CASUALTY COMPANY, INC.,
                                                 §                  Appeal from the
                        Appellant,
                                                 §                112th District Court
  v.
                                                 §              of Pecos County, Texas
  TARGA SOUTHERN DELAWARE LLC,
                                                 §            (TC# P-12305-B-112-CV)
                        Appellee.
                                             §
                                           ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until December 2, 2021 and the Appellant’s reply brief until January 3, 2022. NO

FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE APPELLEE’S BRIEF AND

THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Lauren B. Harris, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before December 2, 2021, and that

the Hon. Toni Scott Reed, the Appellant’s attorney, prepare the Appellant’s reply brief and forward

the same to this Court on or before January 3, 2022.

       IT IS SO ORDERED this 27th day of October, 2021.

                                                       PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.